              Case 3:20-cv-03414-JSC Document 26 Filed 01/07/21 Page 1 of 1




 1   PATRICK M. CIOCCA, CA SBN 219418
     Attorney at Law
 2   703 Second Street
     Suite 357
 3   Santa Rosa, CA 95404
     (415) 265-4200
 4   (707) 286-0058 (fax)
     pmcesq@hotmail.com
 5
     JAI M. GOHEL, CA SBN. 170782
 6   Attorney at Law
 7   819 Eddy Street
     San Francisco, California 94109
 8   Telephone: (415) 771-6174
     Facsimile: (415) 474-3748
 9   Email: jaigohel@rocketmail.com
10
     Attorneys for Plaintiff Christopher James Alcala
11

12                           IN THE UNITED STATES DISTRICT COURT
13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
      Christopher James Alcala,                         Case No. 3:20-cv-03414-JSC
15
                                                        (PROPOSED) ORDER TO REMOVE
16                           Plaintiff,
                                                        INCORRECTLY FILED DOCUMENTS
                        V.
17
      CITY OF COTATI, Officer Anthony Garber,
18    Corporal Brian Deaton and DOES 1 to 50,
      included.
19

20                           Defendants.

21
22          GOOD CAUSE HAVING BEEN SHOWN, this Court hereby orders that the document

23   entitled " Statement" filed as document number 24 in the above titled matter be removed.

                                                                        ISTRIC
                                                                    ES D
24
                                                                   T          TC
25                                                               TA
                                                                                                          O
                                                             S




                                                                                                           U
                                                            ED




                                                                                                            RT




26   January 7, 2021
                                                                                D
                                                        UNIT




27                                                                  G RANTE
     Date                                                 Judge, Northern District of California
                                                                                                                 R NIA




28
                                                                                                          rley
                                                        NO




                                                                                   eline S   c ot t C o
                                                                                                                 FO




                                                                       ge J a c qu
                                                    1
                                                                 Jud
                                                          RT




                                                                                                            LI
                                                            H
